Citation Nr: 9909629	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip 
disability on a direct basis, or alternatively, on a 
secondary basis due to service connected right knee 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1976 to October 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied claims for service 
connection for a right hip condition and spondylolisthesis 
L5- S1 (claimed as back condition).  By means of a rating 
decision dated in October 1995, the RO denied an amended 
claim for service connection for right hip condition on a 
secondary basis due to service connected right knee 
disability.


REMAND

The appellant contends, in essence, that he incurred a low 
back disability as a result of traumatic injuries during 
service.  He also contends that he incurred a right hip 
disability as a result of traumatic injury during service, or 
alternatively, as secondary to his service connected right 
knee disability.  Service medical records reveal that, in 
September 1978, he was treated for low back pain secondary to 
a jarring accident to his low back area.  He claims that he 
also injured his back as a result of a March 1979 skiing 
accident which resulted in dislocation of his right patella 
and his complaint of right hip pain.

During his appearances before the RO in October 1996, and 
before the undersigned in December 1998, the appellant 
testified to in- service and post- service chiropractic 
treatment for chronic hip and back pain which began in 
service.  He admitted to a back injury in 1983 for which he 
received treatment at University Community Hospital in Tampa 
Bay, Florida.  His wife's testimony corroborated his 
allegations.

Upon review of the record, the Board notes that records of 
his VA treatment in Tampa Bay, Florida, beginning as early as 
1979, and his records of chiropractic treatment are not 
currently associated with the claims folder.  The Board also 
notes that records of his treatment at University Community 
Hospital, as well as records from Dr. Donald Keller, Dr. Guy 
Markley, Dr. Marilyn J. Jarosky, and Dr. Rodolfo Eichberg, 
were reviewed in an RO rating decision dated in October 1995, 
but they are not currently associated with the claims folder.  
Accordingly, the Board is of the opinion that these records, 
which are pertinent to the proper adjudication of this case, 
should be obtained and associated with the claims folder 
prior to any further adjudication.

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:

1.  The RO should contact the appellant and 
request the names, addresses and approximate 
treatment dates of all providers of treatment for 
his claimed back and hip disability.  
Specifically, he should provide appropriate 
information and releases regarding any medical 
records which correspond to his chiropractic 
treatment during and following service.  
Additionally, he should provide appropriate 
releases for his records of treatment with 
University Community Hospital, Dr. Donald Keller, 
Dr. Guy Markley, Dr. Marilyn J. Jarosky, and Dr. 
Rodolfo Eichberg.  All records received in 
response to the request should be associated with 
the claims folder and all attempts to obtain 
records which are ultimately not obtained should 
be documented.

2.  The RO should request all records of the 
appellant's inpatient and outpatient treatment for 
back and hip pain at VA in Tampa Bay, Florida 
beginning in 1979 to the present time.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of service connection for low back and hip 
disability with consideration given to all the 
evidence of record, to include any additional 
medical evidence obtained by the RO pursuant to 
this remand, the provisions of 38 C.F.R. 
§ 3.303(b) (1998), and the holding in Savage v. 
Gober, 10 Vet.App. 488 (1997).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 5 -


